      Case 21-30995-mvl11 Doc 37 Filed 06/23/21            Entered 06/23/21 15:29:55        Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed June 22, 2021
                                           United States Bankruptcy Judge
______________________________________________________________________




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

      IN RE:                                       §
                                                   §
      GOLF TAILOR, LLC                             §              CASE NO. 21-30995-MVL
                                                   §
               Debtor                              §              Chapter 11
                                                   §

          INTERIM AND FINAL ORDER GRANTING APPLICATION OF DEBTOR IN
        POSSESSION FOR AN ORDER AUTHORIZING APPROVAL FOR RETENTION OF
                     HOLDER LAW AS COUNSEL FOR THE DEBTOR

               ON THIS DAY, came on for consideration the Application to Employ filed by the Debtor

      seeking approval of the Court to allow HOLDER LAW (the “Firm”) to represent the Debtor, as

      more particularly set forth in the Application and Affidavit on file in this matter. The Debtor and

      the Firm have represented to this Court that the Firm holds or represents no interest adverse to




      ORDER ON APPLICATION TO EMPLOY – PAGE 1
Case 21-30995-mvl11 Doc 37 Filed 06/23/21             Entered 06/23/21 15:29:55         Page 2 of 2




the Debtor or its estate, that it is disinterested, and that its employment is in the best interest of

the estate.

        IT IS THEREFORE ORDERED, ADJUDGED and DECREED that the Debtor is

authorized to employ the Firm as counsel as of the date of filing pursuant to 11 U.S.C. § 327(a),

with all fees payable subject to interim and/or final application to and approval of this Court, and

it is further

        IT IS FURTHER ORDERED, ADJUDGED and DECREED that the Firm shall comply

in all respects with Federal Rules of Bankruptcy Procedure 2016(a) and Local Bankruptcy Rule

2016.

                                   # # # END OF ORDER # # #



Prepared by:

Areya Holder Aurzada
State Bar No. 24002303
HOLDER LAW
901 Main Street, Suite 5320
Dallas, TX 75202
Telephone: (972) 438-8800
Email: areya@holderlawpc.com




ORDER ON APPLICATION TO EMPLOY – PAGE 2
